Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 28,
2019, is made by and among STRATEGIC STORAGE TRUST II, INC., a Maryland
corporation (“SST II”), STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (“Operating Partnership”), and SMARTSTOP OP
HOLDINGS, LLC, a Delaware limited liability company (“SS OP Holdings”), SS
GROWTH ADVISOR, LLC, a Delaware limited liability company (“SS Growth Advisor”),
STRATEGIC 1031, LLC, a Delaware limited liability company (“Strategic 1031”), SS
TORONTO REIT ADVISORS, INC., a Delaware corporation (“SS Toronto REIT
Advisors”), SAN JUAN CAPITAL, LLC (“San Juan Capital”), and JDW 1998 TRUST
(“JDW”).

RECITALS

WHEREAS, SST II, the Operating Partnership, SS OP Holdings and SmartStop Asset
Management, LLC have entered into a Contribution Agreement dated as of the date
hereof (the “Contribution Agreement”), pursuant to which SS OP Holdings and
SmartStop Asset Management, LLC (“SAM”) are contributing to the Operating
Partnership personnel and certain other assets used in the operation of the self
storage sponsor platform of SAM in exchange for the consideration described
therein, including units of Class A-1 limited partnership interest in the
Operating Partnership (the “Class A-1 OP Units”) and units of Class A-2 limited
partnership interest in the Operating Partnership (which, once converted in
accordance with their terms, will be Class A-1 OP Units for all purposes,
including for purposes of this Agreement);

WHEREAS, SS Growth Advisor, Strategic 1031, SS Toronto REIT Advisors, San Juan
Capital and JDW each own units of Class A limited partnership interest in the
Operating Partnership (the “Class A OP Units”; and together with the Class A-1
OP Units, the “OP Units”);

WHEREAS, upon the terms and subject to the conditions contained in the Operating
Partnership Agreement, as amended, the OP Units will be redeemable for shares of
common stock of SST II, par value $0.001 per share (the “Common Stock”),
provided, however, such OP Units may not be redeemed by SS OP Holdings for
Common Stock of SST II until June 28, 2021 (the “Lock-Up Expiration”);

WHEREAS, SS OP Holdings has agreed to the Lock-Up Expiration and SST II has
agreed to grant the registration rights set forth herein, after the Lock-Up
Expiration; and

WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
foregoing agreement of SST II and the mutual covenants of the parties relating
thereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

Section 1.    Definitions. In this Agreement, the following terms have the
following respective meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Board” means the board of directors of SST II.

“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of New York are authorized or required to be closed
for the conduct of regular banking business.

“Common Stock” has the meaning ascribed to it in the recitals hereof.

“Contribution Agreement” has the meaning ascribed to it in the recitals hereof.

“Demand Registration” has the meaning ascribed to it in Section 2(a).

“End of Suspension Notice” has the meaning ascribed to it in Section 4(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Holder” means each Person holding Registrable Shares, including (i) the
undersigned and (ii) each Person holding Registrable Shares as a result of a
transfer, distribution or assignment to that Person of Registrable Shares (other
than pursuant to an effective Resale Registration Statement or Rule 144),
provided, if applicable, such transfer, distribution or assignment is made in
accordance with Section 10 of this Agreement. For the avoidance of doubt, the
term “Holder” shall include any Person holding OP Units that are or have been
issued pursuant to the Contribution Agreement even if such Person has not
exchanged such OP Units for Common Stock. For purposes of this Agreement, a
Person shall be deemed to be a Holder, and the Registrable Shares shall be
deemed to be in existence, whenever such Person has the right to acquire,
directly or indirectly, such Registrable Shares (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Shares hereunder; provided a
holder of Registrable Shares may only request that Registrable Shares in the
form of Common Stock that is registered or to be registered as a class under
Section 12 of the Exchange Act be registered pursuant to this Agreement.

“Indemnified Party” has the meaning ascribed to it in Section 8(a).

“Indemnifying Party” has the meaning ascribed to it in Section 8(c).

“Lock-Up Expiration” has the meaning ascribed to it in the recitals hereof.

“Losses” has the meaning ascribed to it in Section 8(a).

“Maximum Number of Shares” has the meaning ascribed to it in Section 2(b).

 

2



--------------------------------------------------------------------------------

“NYSE” means the New York Stock Exchange.

“Operating Partnership Agreement” means that certain Third Amended and Restated
Limited Partnership Agreement of the Operating Partnership entered into
concurrently herewith, as may be amended.

“OP Units” has the meaning ascribed to it in the recitals hereof.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, joint venture, other
business organization, trust, union, association or any federal, state,
municipal or local government, any instrumentality, subdivision, court,
administrative or regulatory agency or commission or other authority thereof, or
any quasi-governmental or private body exercising any regulatory, taxing,
importing or other governmental or quasi-governmental authority.

“Piggyback Registration” has the meaning ascribed to it in Section 3(a).

“Prospectus” means the prospectus included in any Resale Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Resale Registration Statement and all
other amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus. “Prospectus” shall also include
any “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, relating to the Registrable Shares.

“Registrable Shares” means, with respect to any Holder, the shares of Common
Stock that are held (now owned or hereafter acquired) by or issued or issuable
to such Holder, including, without limitation, shares issued or issuable
pursuant to (i) the Operating Partnership Agreement and (ii) any additional
securities issued or issuable as a dividend or distribution on, in exchange for,
or otherwise in respect of, such shares of Common Stock (including as a result
of combinations, recapitalizations, mergers, consolidations, reorganizations or
otherwise); provided that shares of Common Stock shall cease to be Registrable
Shares with respect to any Holder at the time such shares have been (a) sold
pursuant to a Resale Registration Statement or sold pursuant to Rule 144, or
(b) sold to SST II or any of its subsidiaries.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including (i) all fees of the SEC, the
NYSE or such other exchange on which the Registrable Shares are listed from time
to time, and FINRA, (ii) all fees and expenses incurred in connection with
compliance with federal or state securities or blue sky laws (including any
registration, listing and filing fees and fees and disbursements of counsel in
connection with blue sky qualification of any of the Registrable Shares and the
preparation of a blue sky memorandum and compliance with the rules of FINRA and
NYSE or other applicable exchange), (iii) internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (iv) all expenses of any Persons in preparing or
assisting in preparing, word processing, duplicating, printing, delivering and
distributing any Resale Registration Statement, any Prospectus, any amendments
or supplements thereto, securities sales agreements, certificates and any other
documents relating to the performance under and compliance with this Agreement,
(v) all fees and expenses incurred in connection with the listing or inclusion
of any of the Registrable Shares on the NYSE or other applicable exchange
pursuant to Section 5(j), (vi) the fees and disbursements of counsel for SST II
and of the independent public accountants of SST II (including the expenses of
any special audit, agreed upon procedures and “cold comfort” letters required by
or incident to such performance), and (vii) any fees and disbursements

 

3



--------------------------------------------------------------------------------

customarily paid in issues and sales of securities (including the fees and
expenses of any experts retained by SST II in connection with any Resale
Registration Statement); provided, however, that Registration Expenses will
exclude brokers’ or underwriters’ discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of Registrable Shares by a Holder
and the fees and disbursements of any counsel to the Holders other than as
provided for in clause (ii) above.

“Renewal Deadline” has the meaning ascribed to it in Section 2(f).

“Resale Registration Statement” means any one or more registration statements of
SST II filed under the Securities Act, whether pursuant to a Demand
Registration, Piggyback Registration or otherwise, covering the resale of any of
the Registrable Shares pursuant to the provisions of this Agreement, and all
amendments and supplements to any such registration statements, including
post-effective amendments and new registration statements, in each case
including the prospectus contained therein, all exhibits thereto and all
materials and documents incorporated by reference therein.

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements, fees of counsel to the
selling Holder(s) (other than as specifically provided in the definition of
“Registration Expenses” above) and transfer taxes allocable to the sale of the
Registrable Shares included in the applicable offering.

“SST II” has the meaning set forth to it in the preamble hereof and includes SST
II’s successors by merger, acquisition, reorganization or otherwise.

“Suspension Event” has the meaning ascribed to it in Section 4(c).

“Suspension Notice” has the meaning ascribed to it in Section 4(c).

Section 2.    Demand Registration Rights.

(a)    Subject to the provisions hereof, each Holder at any time from and after
the Lock-Up Expiration, may request registration for resale under the Securities
Act of all or part of the Registrable Shares (a “Demand Registration”) of such
Holder by giving written notice thereof to SST II, which request will specify
the number of shares of Registrable Shares to be offered by such Holder, whether
the intended manner of sale will include or involve an underwritten offering and
whether such Resale Registration Statement will be a “shelf” Resale Registration
Statement under Rule 415 promulgated under the Securities Act. Notwithstanding
the foregoing, each Holder may provide notice of its intent to request a Demand
Registration up to 60 days prior to the Lock-Up Expiration, provided, however,
that no such registration shall become effective until after the Lock-Up
Expiration. Subject to Sections 2(c) and 2(e) below and the last sentence of
this Section 2(a), SST II will use commercially reasonable efforts (i) to file a
Resale Registration Statement (which will be a “shelf” Resale Registration
Statement under Rule 415 promulgated under the Securities Act if requested
pursuant to the Holder’s request pursuant to the first sentence of this
Section 2(a)) registering for resale such number of Registrable Shares as
requested to be so registered within 30 days after such Holder’s request
therefor in the case of a registration on Form S-3 (and 60 days in the case of a
registration on Form S-11 or such other appropriate form), and (ii) to cause

 

4



--------------------------------------------------------------------------------

such Resale Registration Statement to be declared effective by the SEC as soon
as reasonably practicable thereafter. Notwithstanding the foregoing, SST II will
not be required to effect a registration pursuant to this Section 2(a) with
respect to securities that are not Registrable Shares. If permitted under the
Securities Act, such Resale Registration Statement will be one that is
automatically effective upon filing. Notwithstanding anything to the contrary
contained in this Section 2(a), if at the time SST II receives a request for a
Demand Registration, SST II has an effective shelf registration statement, SST
II may include all or part of the Registrable Shares covered by such request in
such registration statement, including by virtue of including the Registrable
Shares in a prospectus supplement to such shelf registration statement and
filing such prospectus supplement pursuant to Rule 424(b)(7) under the
Securities Act (in which event, SST II shall be deemed to have satisfied its
registration obligation under this Section 2(a) with respect to such Demand
Registration request and such shelf registration statement shall be deemed to be
a Resale Registration Statement for purposes of this Agreement).

(b)    If such Demand Registration is in respect of an underwritten offering and
the managing underwriters of the requested Demand Registration advise SST II and
the Holders that in the reasonable opinion of the managing underwriters the
number of shares of Common Stock proposed to be included in the Demand
Registration exceeds the number of shares of Common Stock that can be sold in
such underwritten offering without materially delaying or jeopardizing the
success of the offering (including the offering price per share) (such maximum
number of shares, the “Maximum Number of Shares”), SST II will include in such
Demand Registration only such number of shares of Common Stock that, in the
reasonable opinion of the managing underwriters, can be sold without materially
delaying or jeopardizing the success of the offering (including the offering
price per share), provided that SST II will include in such registration, unless
otherwise agreed by SST II and the Holders, (i) first the number of shares of
Common Stock requested to be included therein by the Holders, and (ii) second,
(and only to the extent the amount of such shares of Common Stock to be sold by
the Holders is less that the Maximum Number of Shares), the Registrable Shares
requested to be included in such registration by other holders, pro rata among
the other holders on the basis of the number of Registrable Shares and other
shares of Common Stock requested to be included by each such holder.

(c)    If any of the Registrable Shares covered by a Demand Registration are to
be sold in an underwritten offering, SST II shall have the right to (i) select
the underwriters (and their roles) in the offering, and (ii) determine the
structure of the offering and negotiate the terms of any underwritten agreement
as they relate to the Holders, including the number of shares to be sold (if not
all shares offered can be sold at the highest price offered by the
underwriters), the offering price and underwriting discount; provided that the
identity of the underwriters and such structure and terms are reasonably
acceptable to the Holders.

(d)    Notwithstanding the foregoing, if the Board determines in its good faith
judgment that the filing of a Demand Registration would (i) be materially
detrimental to SST II in that such registration would interfere with a material
corporate transaction, or (ii) require the disclosure of material non-public
information concerning SST II that at the time is not, in the good faith
judgment of the Board, in the best interest of SST II to disclose and is not, in
the opinion of SST II’s counsel, otherwise required to be disclosed, then
(x) SST II will have the right to defer such filing for a period of not more
than 60 days after receipt of any demand by any Holder, and (y) SST II will not
exercise its right to defer a Demand Registration more than once in any 12-month
period. SST II will give written notice of its determination to the Holders to
defer the filing and of the fact the purpose for such deferral no longer exists,
in each case, promptly after the occurrence thereof.

(e)    Upon the effectiveness of any Demand Registration, SST II will use
commercially reasonable efforts to keep the Resale Registration Statement
continuously effective until such time as all of the Registrable Shares covered
by such Demand Registration have been sold pursuant to such Demand Registration.

 

5



--------------------------------------------------------------------------------

(f)    If, by the third anniversary (the “Renewal Deadline”) of the initial
effective date of a Resale Registration Statement filed pursuant to
Section 2(a), any of the Registrable Shares included on such registration
statement remain unsold by any Holder, SST II will file, if it has not already
done so and is eligible to do so, a new Resale Registration Statement covering
the Registrable Shares included on the prior Resale Registration Statement; if
at the Renewal Deadline SST II is not eligible to file an automatic shelf
registration statement, SST II will, if it has not already done so, file a new
Resale Registration Statement and will use commercially reasonable efforts to
cause such Resale Registration Statement to be declared effective within 180
days after the Renewal Deadline; and SST II will take all other action necessary
or appropriate to permit the public offering and sale of the Registrable Shares
to continue as contemplated in the expired Resale Registration Statement.
References herein to Resale Registration Statement shall include such new shelf
registration statement.

Section 3.    Piggyback Registration.

(a)    If at any time SST II has registered, or has determined to register, any
of its securities for its own account or for the account of other security
holders of SST II on any registration form (other than Form S-4 or S-8) that
permits the inclusion of the Registrable Shares (a “Piggyback Registration”),
SST II will give the Holders written notice thereof promptly (but in no event
less than 20 days prior to the anticipated filing date) and, subject to
Section 3(b), will include in such registration all Registrable Shares requested
to be included therein pursuant to the written request of any Holder.
Notwithstanding the foregoing, SST II will not be required to include any
Registrable Shares in any registration under this Section 3(a) prior to the
Lock-Up Expiration.

(b)    If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of SST II, and the managing underwriters advise SST II and
the Holders that, in the reasonable opinion of the managing underwriters, the
number of shares of Common Stock proposed to be included in such registration
exceeds the Maximum Number of Shares, SST II will include in such registration,
unless otherwise agreed by SST II and the Holders, (i) first, the number of
shares of Common Stock that SST II proposes to sell, and (ii) second, the
Registrable Shares of such Holders.

(c)    If a Piggyback Registration is initiated as an underwritten registration
on behalf of a holder of shares of Common Stock other than under this Agreement,
and the managing underwriters advise SST II that, in the reasonable opinion of
the managing underwriters, the number of shares of Common Stock proposed to be
included in such registration exceeds the Maximum Number of Shares, then SST II
will include in such registration, unless otherwise agreed by SST II and the
holders (including the Holders, if any), (i) first the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration, and (ii) second, (to the extent the amount of such shares of
Common Stock to be sold by such other holders is less that the Maximum Number of
Shares), the Registrable Shares requested to be included in such registration by
the Holders and the shares of Common Stock requested to be included in such
registration by other holders, pro rata among the Holders and other holders on
the basis of the number of Registrable Shares and other shares of Common Stock
requested to be included by each such Holder and other holder, respectively.

(d)    If any Piggyback Registration is a primary or secondary underwritten
offering, SST II will have the right to select, in its sole discretion, the
managing underwriter or underwriters to administer any such offering.

 

6



--------------------------------------------------------------------------------

(e)    SST II will not grant to any Person the right to request SST II to
register any Common Stock in a Piggyback Registration unless such rights are
consistent with the provisions of this Section 3.

(f)    Nothing in this Section 3 shall create any liability on the part of SST
II to the Holders if SST II in its sole discretion decides not to file a
registration statement previously proposed to be filed as described in
Section 3(a) on which the Holders’ Piggyback Registration request was based or
to withdraw such registration statement subsequent to its filing.

Section 4.    Suspension.

(a)    Subject to the provisions of this Section 4 and a good faith
determination by SST II that it is in the best interests of SST II to suspend
the use of any Resale Registration Statement following the effectiveness of such
Resale Registration Statement (and the filings with any U.S. federal or state
securities commission), SST II, by written notice to the Holders, may direct the
Holders to suspend sales of the Registrable Shares pursuant to such Resale
Registration Statement for such times as SST II reasonably may determine is
necessary and advisable (but in no event for more than 30 days in any 90-day
period or 90 days in any 365-day period), if any of the following events will
occur: (i) an underwritten public offering of Common Stock by SST II if SST II
is advised by the underwriters that the concurrent resale of the Registrable
Shares by the Holders pursuant to the Resale Registration Statement would have a
material adverse effect on SST II’s offering, (ii) there is material non-public
information regarding SST II that (A) SST II determines not to be in SST II’s
best interest to disclose, (B) would, in the good faith determination of SST II,
require a revision to the Resale Registration Statement so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(C) SST II is not otherwise required to disclose, or (iii) there is a
significant bona fide business opportunity (including the acquisition or
disposition of assets (other than in the ordinary course of business), including
any significant merger, consolidation, tender offer or other similar
transaction) available to SST II that SST II determines not to be in SST II’s
best interests to disclose.

(b)    Upon the earlier to occur of (i) SST II delivering to the Holders an End
of Suspension Notice (as defined below), or (ii) the end of the maximum
permissible suspension period, SST II will use commercially reasonable efforts
to promptly amend or supplement the Resale Registration Statement so as to
permit the Holders to resume sales of the Registrable Shares as soon as
possible.

(c)    In the case of an event that causes SST II to suspend the use of a Resale
Registration Statement (a “Suspension Event”), SST II will give written notice
(a “Suspension Notice”) to the Holders to suspend sales of the Registrable
Shares, and such notice will state that such suspension will continue only for
so long as the Suspension Event or its effect is continuing and SST II is taking
all reasonable steps to terminate suspension of the effectiveness of the Resale
Registration Statement as promptly as possible. The Holders will not affect any
sales of the Registrable Shares pursuant to such Resale Registration Statement
(or such filings) at any time after it has received a Suspension Notice from SST
II prior to receipt of an End of Suspension Notice (as defined below). If so
directed by SST II, the Holders will deliver to SST II (at the reasonable
expense of SST II) all copies other than permanent file copies then in the
Holders’ possession of the Prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. Any Holder may recommence effecting
sales of the Registrable Shares pursuant to the Resale Registration Statement
(or such filings) following further notice to such effect (an “End of Suspension
Notice”) from SST II, which End of Suspension Notice will be given by SST II to
the Holders in the manner described above promptly following the conclusion of
any Suspension Event and its effect.

 

7



--------------------------------------------------------------------------------

Section 5.    Registration Procedures. In connection with the obligations of SST
II with respect to any registration pursuant to this Agreement, SST II will:

(a)    prepare and file with the SEC, as specified in this Agreement, each
Resale Registration Statement, which will comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the SEC to be filed therewith, and use commercially
reasonable efforts to cause any Resale Registration Statement to become and
remain effective as set forth in Section 2;

(b)    subject to Section 4, (i) prepare and file with the SEC such amendments
and post-effective amendments to each such Resale Registration Statement as may
be necessary to keep such Resale Registration Statement effective for the period
described in Section 2 hereof, (ii) cause each Prospectus contained therein to
be supplemented by any required Prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 or any similar rule that may be adopted under the
Securities Act, and (iii) comply in all material respects with the provisions of
the Securities Act with respect to the disposition of all securities covered by
each Resale Registration Statement during the applicable period in accordance
with the intended method or methods of distribution specified by the Holders;

(c)    furnish to the Holders, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as any such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; SST II hereby consents to the use of such Prospectus,
including each preliminary Prospectus, by the Holders in connection with the
offering and sale of the Registrable Shares covered by any such Prospectus;

(d)    use commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Resale Registration Statement is declared effective by the
SEC under all applicable state securities or “blue sky” laws of such domestic
jurisdiction as any Holder may reasonably request in writing, keep each such
registration or qualification or exemption effective during the period such
Resale Registration Statement is required to be kept effective pursuant to
Section 2 and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Holders to consummate the disposition in
each such jurisdiction of such Registrable Shares owned by the Holders;

(e)    notify the Holders and, if requested, confirm such advice in writing
(i) when such Resale Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of such Resale Registration Statement or the
initiation of any proceedings for that purpose, (iii) of any request by the SEC
or any other federal or state governmental authority for amendments or
supplements to such Resale Registration Statement or related Prospectus or for
additional information, and (iv) of the happening of any event during the period
such Resale Registration Statement is effective as a result of which such Resale
Registration Statement or the related Prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (which information will be accompanied by an
instruction to suspend the use of the Resale Registration Statement and the
Prospectus until the requisite changes have been made);

(f)    during the period of time referred to in Section 2, use its best efforts
to avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Resale Registration
Statement or suspending the qualification (or exemption from qualification) of
any of the Registrable Shares for sale in any jurisdiction, as promptly as
practicable;

 

8



--------------------------------------------------------------------------------

(g)    upon request, furnish to the Holders, without charge, at least one
conformed copy of such Resale Registration Statement and any post-effective
amendment or supplement thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(h)    except as provided in Section 4, upon the occurrence of any event
contemplated by Section 5(e)(iii) or (iv), use commercially reasonable efforts
to promptly prepare a supplement or post-effective amendment to a Resale
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and, upon
request, promptly furnish to the Holders a reasonable number of copies of each
such supplement or post-effective amendment;

(i)    enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Resale Registration Statement;

(j)    use commercially reasonable efforts (including seeking to cure SST II’s
listing or inclusion application of any deficiencies cited by the exchange or
market) to list or include all Registrable Shares on any securities exchange on
which similar securities issued by SST II are then listed and, if not so listed,
to be listed on a securities exchange, and enter into such customary agreements
including a supplemental listing application and indemnification agreement in
customary form;

(k)    prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent SST II’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Resale Registration Statement as required by
Section 2 hereof, SST II will register the Registrable Shares under the Exchange
Act and maintain such registration through the effectiveness period required by
Section 2;

(l)    (i) otherwise use commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC,
(ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements (which need not be audited) covering at least
12 months that satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder, and (iii) delay filing any Resale Registration Statement or
Prospectus or amendment or supplement to such Resale Registration Statement or
Prospectus to which the Holders will have reasonably objected on the grounds
that such Resale Registration Statement or Prospectus or amendment or supplement
does not comply in all material respects with the requirements of the Securities
Act, the Holders having been furnished with a copy thereof at least two Business
Days prior to the filing thereof; provided, however, that SST II may file such
Resale Registration Statement or Prospectus or amendment or supplement following
such time as SST II will have made a good faith effort to resolve any such issue
with the Holders and will have advised the Holders in writing of its reasonable
belief that such filing complies in all material respects with the requirements
of the Securities Act;

(m)    cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Resale Registration Statement from and after a date not
later than the effective date of such Resale Registration Statement;

 

9



--------------------------------------------------------------------------------

(n)    in connection with any sale or transfer of the Registrable Shares
(whether or not pursuant to a Resale Registration Statement) that will result in
the securities being delivered no longer constituting Registrable Shares,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing the Registrable Shares to be sold, which certificates
will not bear any transfer restrictive legends arising under federal or state
securities laws, and to enable such Registrable Shares to be in such
denominations and registered in such names as the Holders may request at least
three Business Days prior to any sale of the Registrable Shares;

(o)    in connection with a public offering of Registrable Shares, whether or
not such offering is an underwritten offering, use commercially reasonable
efforts to obtain a “comfort” letter from the independent public accountant for
SST II and any acquisition target of SST II whose financial statements are
required to be included or incorporated by reference in any Resale Registration
Statement, in form and substance customarily given by independent certified
public accountants in an underwritten public offering, addressed to the
underwriters, if any, and to the Holders;

(p)    execute and deliver all instruments and documents (including an
underwriting agreement or placement agent agreement, as applicable in customary
form) and take such other actions and obtain such certificates and opinions as
sellers of the Registrable Shares being sold reasonably request in order to
effect a public offering of such Registrable Shares and in such connection,
whether or not an underwriting agreement is entered into and whether or not the
offering is an underwritten offering, (i) make such representations and
warranties to the Holders and the underwriters, if any, with respect to the
business of SST II and its subsidiaries, and the Resale Registration Statement
and documents, if any, incorporated by reference therein, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
and (ii) use commercially reasonable efforts to furnish to the Holders and the
underwriters of such Registrable Shares opinions and negative assurance letters
of counsel to SST II and updates thereof (which counsel and opinions (in form,
scope and substance) will be reasonably satisfactory to the managing
underwriters, if any, and counsels to the Holders), covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and any such
underwriters; and

(q)    upon reasonable request of any Holder, SST II will file an amendment to
any applicable Resale Registration Statement (or Prospectus supplement, as
applicable), to update the information provided by such Holder in connection
with such Holder’s disposition of Registrable Shares.

Section 6.    Required Information.

(a)    SST II may require a Holder to furnish in writing to SST II such
information regarding such Holder and the proposed distribution of Registrable
Shares by such Holder as SST II may from time to time reasonably request in
writing or as will be required to effect registration of the Registrable Shares.
Each Holder further agrees to furnish promptly to SST II in writing all
information required from time to time to make the information previously
furnished by such Holder not misleading.

(b)    Each Holder agrees that, upon receipt of any notice from SST II of the
happening of any event of the kind described in Sections 5(e)(ii), 5(e)(iii) or
5(e)(iv) hereof, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to a Resale Registration Statement until (i) any
such stop order is vacated, or (ii) if an event described in Sections 5(e)(iii)
or 5(e)(iv) occurs, such Holder’s receipt of the copies of the supplemented or
amended Prospectus. If so directed by SST II, each Holder will deliver to SST II
(at the reasonable expense of SST II) all copies, other than permanent file
copies then in such Holder’s possession, in its possession of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.

 

10



--------------------------------------------------------------------------------

Section 7.    Registration Expenses. SST II will pay all Registration Expenses
in connection with the registration of the Registrable Shares pursuant to this
Agreement and any other actions that may be taken in connection with the
registration contemplated herein. Other than the Registration Expenses, each
Holder will bear all Selling Expenses incurred by such Holder and any other
expense incurred by such Holder relating to a registration of Registrable Shares
pursuant to this Agreement and any other Selling Expenses incurred by such
Holder relating to the sale or disposition of such Holder’s Registrable Shares
pursuant to any Resale Registration Statement.

Section 8.    Indemnification.

(a)    SST II will indemnify and hold harmless each Holder, each Person who
controls each Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the officers, directors, members, managers,
stockholders, partners, limited partners, agents and employees of each of them
(each an “Indemnified Party”), to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including reasonable attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, arising out of or relating to (i) any untrue or alleged untrue
statement of a material fact contained in the Resale Registration Statement or
any Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(ii) any violation or alleged violation by SST II of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement; in
each case except to the extent that such untrue statement or omission is based
upon information regarding such Holder furnished in writing to SST II by or on
behalf of such Holder expressly for use therein.

(b)    Each Holder will indemnify and hold harmless SST II, and the directors of
SST II, each officer of SST II who will sign a Resale Registration Statement,
each underwriter, broker or other Person acting on behalf of the holders of
securities included in a Resale Registration Statement, and each Person who
controls any of the foregoing Persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) against any Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a Resale Registration Statement or any
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is based upon information
regarding such Holder furnished in writing to SST II by or on behalf of such
Holder expressly for use therein; provided that the obligation to indemnify
shall be individual, not joint and several, for each Holder.

(c)    Each Indemnified Party under this Section 8 will give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, but the omission to so notify the Indemnifying Party will not
relieve it from any liability which it may have to the Indemnified Party
pursuant to the provisions of this Section 8 except to the extent of the actual
damages suffered by such delay in notification. The Indemnifying Party will
assume the defense of such action, including the employment of counsel to be
chosen by the Indemnifying Party to be reasonably satisfactory to the
Indemnified Party, and payment of expenses. The Indemnified Party will have the
right to employ its own counsel in any such case, but the legal fees and
expenses of such counsel will be at the expense of the Indemnified Party, unless
(i) the employment of such counsel will have been authorized in writing by

 

11



--------------------------------------------------------------------------------

the Indemnifying Party in connection with the defense of such action, (ii) the
Indemnifying Party will not have employed counsel to take charge of the defense
of such action or (iii) the Indemnified Party will have reasonably concluded
that there may be defenses available to it or them which are different from or
additional to those available to the Indemnifying Party (in which case the
Indemnifying Party will not have the right to direct the defense of such action
on behalf of the Indemnified Party), in any of which events such fees and
expenses will be borne by the Indemnifying Party. No Indemnifying Party, in the
defense of any such claim or litigation, will, except with the consent of each
Indemnified Party, consent to the entry of any judgment or enter into any
settlement unless such judgment or settlement (i) includes an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation, and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any Indemnified Party.

(d)    If the indemnification provided for in this Section 8 is unavailable to a
party that would have been an Indemnified Party under this Section 8 in respect
of any expenses, claims, losses, damages and liabilities referred to herein,
then each party that would have been an Indemnifying Party hereunder will, in
lieu of indemnifying such Indemnified Party, contribute to the amount paid or
payable by such Indemnified Party as a result of such expenses, claims, losses,
damages and liabilities in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Party on the other in connection with the statement or omission which resulted
in such reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or such
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
SST II and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable consideration referred to above in this Section 8(d).

(e)    No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f)    In no event will any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 8 in excess of the net proceeds
to such Holder of any Registrable Shares sold by such Holder.

Section 9.    Rule 144. SST II shall, at SST II’s expense, for so long as any
Holder holds any Registrable Shares, promptly take all actions reasonably
requested by such Holder to facilitate any proposed sale of Registrable Shares
by the Holders in accordance with the provisions of Rule 144, including by(i)
complying with the current public information requirements of Rule 144 and
(ii) providing opinions of counsel as may be reasonably necessary in order for
the Holders to avail themselves of such rule to allow the Holders to sell such
Registrable Shares without registration.

Section 10.    Transfer of Registration Rights. The rights and obligations of SS
OP Holdings under this Agreement may be transferred or otherwise assigned to a
transferee or assignee of Registrable Shares, provided (i) such transferee or
assignee becomes a party to this Agreement or agrees in writing to be subject to
the terms hereof to the same extent as if such transferee or assignee were an
original party hereunder, and (ii) SST II is given written notice by SS OP
Holdings of such transfer or assignment stating the name and address of such
transferee or assignee and identifying the securities with regard to which such
rights and obligations are being transferred or assigned.

 

12



--------------------------------------------------------------------------------

Section 11.    Miscellaneous.

(a)    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related in any way to this
Agreement, the relationship of the parties, the transactions contemplated by
this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, will be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.

EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF
THE SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT. EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING
IN ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH PARTY
WAIVES ANY DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY
PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR
THE GIVING OF NOTICES IN SECTION 11(E). NOTHING IN THIS SECTION 11(A), HOWEVER,
WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY
ACTION OR PROCEEDING SO BROUGHT WILL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (II) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

(b)    Entire Agreement. This Agreement, together with the Contribution
Agreement, constitutes the full and entire understanding and agreement among the
parties with regard to the subject hereof.

(c)    Interpretation and Usage. In this Agreement, unless there is a clear
contrary intention: (i) when a reference is made to a section, an annex or a
schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to

 

13



--------------------------------------------------------------------------------

any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision; (v)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments will be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; and (viii) the terms “writing,”
“written” and words of similar import will be deemed to include communications
and documents in e-mail, fax or any other similar electronic or documentary
form.

(d)    Amendment. No supplement, modification, waiver or termination of this
Agreement will be binding unless executed in writing by SST II and SS OP
Holdings; provided that no such amendment, modification or waiver that would
materially and adversely affect a Holder in a manner materially different than
any other Holder (provided that the accession by additional Holders to this
Agreement pursuant to Section 10 shall not be deemed to adversely affect any
Holder) shall be effective against such Holder without the consent of such
Holder that is materially and adversely affected thereby.

(e)    Notices, etc. Any notice or other communication hereunder must be given
in writing and either (a) delivered in Person, (b) transmitted by electronic
mail or facsimile or (c) mailed by certified or registered mail, postage
prepaid, return receipt requested as follows:

If to SS OP Holdings, addressed to:

c/o SmartStop Asset Management, LLC

10 Terrace Road

Ladera Ranch, CA 90245

Attention: H. Michael Schwartz; James L. Berg

Email: hms@sam.com; jberg@sam.com

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attention: William Cernius

Email: William.Cernius@LW.com

If to SS Growth Advisor, addressed to:

c/o SmartStop Asset Management, LLC

10 Terrace Road

Ladera Ranch, CA 90245

Attention: H. Michael Schwartz; James L. Berg

Email: hms@sam.com; jberg@sam.com

 

14



--------------------------------------------------------------------------------

If to Strategic 1031, addressed to:

c/o SmartStop Asset Management, LLC

10 Terrace Road

Ladera Ranch, CA 90245

Attention: H. Michael Schwartz; James L. Berg

Email: hms@sam.com; jberg@sam.com

If to SS Toronto REIT Advisors, addressed to:

c/o SmartStop Asset Management, LLC

10 Terrace Road

Ladera Ranch, CA 90245

Attention: H. Michael Schwartz; James L. Berg

Email: hms@sam.com; jberg@sam.com

If to San Juan Capital, addressed to:

Burke Dambly

31103 Rancho Viejo Road 2-132

San Juan Capistrano, CA 92675

Attention: Burke Dambly

Email: Burke@privateassetgroupinc.com

If to JDW, addressed to:

James Walsh, Trustee

1706 Avenida Crescenta

San Clemente, CA 92672

Attention: James M. Walsh

Email: Jamesmwalsh@cox.net

If to SST II, addressed to:

Strategic Storage Trust II, Inc.

10 Terrace Road

Ladera Ranch, CA 92694

Attention: Michael McClure; Nicholas Look

Email: mmcclure@sam.com; nlook@sam.com

With a copy (which shall not constitute notice) to:

Nelson Mullins Riley & Scarborough LLP

201 17th Street NW, Suite 1700

Atlanta, GA 30363

Attention: Michael K. Rafter, Esq.

Email: mike.rafter@nelsonmullins.com

or to such other address or to such other Person as each party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) when delivered in Person, (ii) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 11(e) and an appropriate confirmation is received, and
(iii) if given by mail, three (3) Business Days after delivery or the first
attempted delivery.

 

15



--------------------------------------------------------------------------------

(f)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed an original of this Agreement, and all of which,
when taken together, shall be deemed to constitute one and the same Agreement.

(g)    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any governmental entity, the remaining
provisions of this Agreement shall remain in full force and effect; provided
that the essential terms and conditions of this Agreement for all parties remain
valid, binding and enforceable. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intents and purposes hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

(h)    Section Titles. Section titles are for descriptive purposes only and will
not control or alter the meaning of this Agreement as set forth in the text.

(i)    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and permitted assigns and will inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. If any successor or permitted assignee of SS OP Holdings will acquire
Registrable Shares in any manner, whether by operation of law or otherwise,
(a) such successor or permitted assignee will be entitled to all of the benefits
of SS OP Holdings under this Agreement and (b) such Registrable Shares will be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Shares such Person will be conclusively deemed to have agreed
to be bound by all of the terms and provisions hereof.

(j)    Remedies; No Waiver. Each party acknowledges and agrees that the other
parties would be irreparably damaged in the event that the covenants set forth
in this Agreement were not performed in accordance with its specific terms or
were otherwise breached. It is accordingly agreed that each party hereto will be
entitled to seek an injunction to specifically enforce the terms of this
Agreement solely in the courts specified in Section 11(a), in addition to any
other remedy to which such party may be entitled hereunder, at law or in equity.

No failure or delay by a party in exercising any right or remedy provided by law
or under this Agreement will impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
will preclude any further exercise of it or the exercise of any other remedy.

(k)    Changes in Securities Laws. In the event any amendment, repeal or other
change in the securities laws will render the provisions of this Agreement
inapplicable, SST II will provide each Holder with substantially similar rights
to those granted under this Agreement and use it good faith efforts to cause
such rights to be as comparable as possible to the rights granted to such Holder
hereunder.

[Signatures appear on next page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

SS OP HOLDINGS: SMARTSTOP OP HOLDINGS, LLC a Delaware limited liability company
By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   Chief Executive Officer SST II: STRATEGIC STORAGE TRUST
II, INC. a Maryland corporation By:  

/s/ Michael S. McClure

  Michael S. McClure   President OPERATING PARTNERSHIP: STRATEGIC STORAGE
OPERATING PARTNERSHIP II, L.P. a Delaware limited partnership By:   STRATEGIC
STORAGE TRUST II, INC.   Its General Partner   By:  

/s/ Michael S. McClure

    Michael S. McClure     President SS GROWTH ADVISOR SS GROWTH ADVISOR, LLC
By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

STRATEGIC 1031 STRATEGIC 1031, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   Manager SS TORONTO REIT ADVISORS SS TORONTO REIT
ADVISORS, INC. By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   President SAN JUAN CAPITAL SAN JUAN CAPITAL, LLC By:  

/s/ Burke Dambly

  Burke Dambly   President JDW JDW 1998 TRUST By:  

/s/ James M. Walsh

  James M. Walsh   Trustee

 

[Signature Page to Registration Rights Agreement]